
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 22
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana, and
			 Mr. Mack) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on
			 Rules
		
		CONCURRENT RESOLUTION
		Establishing the Joint Select Committee on
		  Reorganization and Reform of Foreign Assistance Agencies and
		  Programs.
	
	
		1.EstablishmentThere is hereby established in the Senate
			 and the House of Representatives a joint select committee to be known as the
			 Joint Select Committee on Reorganization and Reform of Foreign
			 Assistance Agencies and Programs (hereinafter referred to as the “Joint
			 Select Committee”).
		2.FunctionsThe Joint Select Committee is authorized and
			 directed to conduct a full and complete investigation of—
			(1)the organization
			 of the various Federal agencies and departments that oversee and implement
			 United States foreign assistance programs, and the interaction and coordination
			 of such agencies and departments with respect to such programs;
			(2)the objectives of
			 United States foreign assistance programs, including the relationship between
			 development goals and United States national security goals;
			(3)the staffing
			 levels and funding levels of United States foreign assistance programs;
			(4)the performance of
			 United States foreign assistance programs in meeting United States national
			 interests; and
			(5)legislative procedures, practices, and
			 organization related to the authorization and appropriation of funding for and
			 oversight of United States foreign assistance programs and agencies and
			 departments which implement such programs.
			3.Report
			(a)Report on
			 Results of InvestigationThe Joint Select Committee shall submit
			 a report to the Senate and House as soon as practicable, but not later than
			 January 20, 2010, on the results of its investigation under section 2, and may
			 include in the report such recommendations, including proposed legislation to
			 carry out such recommendations, as it deems advisable.
			(b)Expedited
			 Consideration of Proposed Legislation
				(1)Expedited
			 consideration
					(A)In
			 generalThe provisions of section 2908 (other than subsection
			 (a)) of the Defense Base Closure and Realignment Act of 1990 shall apply to the
			 consideration of a bill described in paragraph (2) in the same manner as such
			 provisions apply to a joint resolution described in section 2908(a) of such
			 Act.
					(B)Special
			 rulesFor purposes of
			 applying subparagraph (A) with respect to such provisions, the following rules
			 shall apply:
						(i)Any
			 reference to the Committee on Armed Services of the House of Representatives
			 shall be deemed a reference to the Committee on Foreign Affairs of the House of
			 Representatives and any reference to the Committee on Armed Services of the
			 Senate shall be deemed a reference to the Committee on Foreign Relations of the
			 Senate.
						(ii)Any
			 reference to the date on which the President transmits a report shall be deemed
			 a reference to the date on which a bill described in paragraph (2) is
			 introduced in the House of Representatives or Senate (as the case may
			 be).
						(2)Bill
			 describedFor purposes of paragraph (1), a bill described in this
			 paragraph is a bill—
					(A)which is
			 introduced in the House of Representatives by the designated House member
			 described in paragraph (3)(A) or which is introduced in the Senate by the
			 designated Senate member described in paragraph (3)(B);
					(B)which is
			 introduced during the 30-day period which begins on the date the Joint Select
			 Committee submits the report required under subsection (a);
					(C)which consists solely of the proposed
			 legislation which is included in such report to carry out the recommendations
			 made by the Joint Select Committee in the report; and
					(D)the title of which
			 is as follows: A bill to carry out the recommendations of the Joint
			 Select Committee on Reorganization and Reform of Foreign Assistance Agencies
			 and Programs..
					(3)Designated
			 members describedFor purposes of paragraph (2)(A), the
			 designated House member and designated Senate
			 member shall be determined as follows:
					(A)If the chair of
			 the Joint Select Committee is a Member of the House of Representatives, the
			 chair shall be the designated House member. If the vice chair of the Joint
			 Select Committee is a Member of the House of Representatives and the chair is
			 not a Member of the House of Representatives, the vice chair shall be the
			 designated House member. If neither the chair or vice chair is a Member of the
			 House of Representatives, a member of the Joint Select Committee who is a
			 Member of the House of Representatives shall be selected jointly by the chair
			 and vice chair as the designated House member.
					(B)If the chair of
			 the Joint Select Committee is a Member of the Senate, the chair shall be the
			 designated Senate member. If the vice chair of the Joint Select Committee is a
			 Member of the Senate and the chair is not a Member of the Senate, the vice
			 chair shall be the designated Senate member. If neither the chair or vice chair
			 is a Member of the Senate, a member of the Joint Select Committee who is a
			 Member of the Senate shall be selected jointly by the chair and vice chair as
			 the designated Senate member.
					4.Membership
			(a)Composition and
			 Appointment
				(1)In
			 generalSubject to subsection (b), the Joint Select Committee
			 shall be composed of 60 Members of the House of Representatives and Senate, of
			 whom—
					(A)30 shall be
			 Members of the House of Representatives (of whom 15 shall represent the
			 majority political party and 15 shall represent the minority political party)
			 and shall be appointed by the Speaker of the House of Representatives with the
			 concurrence of the minority leader of the House of Representatives; and
					(B)30 shall be
			 Members of the Senate (of whom 15 shall represent the majority political party
			 and 15 shall represent the minority political party) and shall be appointed by
			 the majority leader of the Senate with the concurrence of the minority leader
			 of the Senate.
					(2)Treatment of
			 Delegate and Resident CommissionerFor purposes of this
			 subsection, a Member of the House of Representatives includes a
			 Delegate or Resident Commissioner to the Congress.
				(b)Priority of
			 AppointmentEach of the
			 following individuals shall be appointed by the Speaker or the President pro
			 Tempore (as the case may be) to serve as one of the 60 Members of the Joint
			 Select Committee:
				(1)The Speaker of the House of Representatives
			 (or the Speaker’s designee).
				(2)The majority leader
			 and minority leader of the House of Representatives (or their
			 designees).
				(3)The majority leader and minority leader of
			 the Senate (or their designees).
				(4)The chairman and ranking minority member of
			 the Committee on Foreign Affairs of the House of Representatives (or their
			 designees).
				(5)The chairman and ranking minority member of
			 the Committee on Armed Services of the House of Representatives (or their
			 designees).
				(6)The chairman and ranking minority member of
			 the Committee on Rules of the House of Representatives (or their
			 designees).
				(7)The chairman and ranking minority member of
			 the Committee on Appropriations of the House of Representatives (or their
			 designees).
				(8)The chairman and ranking minority member of
			 the Subcommittee on State, Foreign Operations and Related Programs of the
			 Committee on Appropriations of the House of Representatives (or their
			 designees).
				(9)The chairman and ranking minority member of
			 the Committee on Agriculture of the House of Representatives (or their
			 designees).
				(10)The chairman and ranking minority member of
			 the Committee on Financial Services of the House of Representatives (or their
			 designees).
				(11)The chairman and
			 ranking minority member of the Committee on Oversight and Government Reform of
			 the House of Representatives (or their designees).
				(12)The chairman and ranking minority member of
			 the Committee on Foreign Relations of the Senate (or their designees).
				(13)The chairman and ranking minority member of
			 the Committee on Armed Services of the Senate (or their designees).
				(14)The chairman and ranking minority member of
			 the Committee on Rules and Administration of the Senate (or their
			 designees).
				(15)The chairman and ranking minority member of
			 the Committee on Appropriations of the Senate (or their designees).
				(16)The chairman and ranking minority member of
			 the Subcommittee on State, Foreign Operations and Related Programs of the
			 Committee on Appropriations of the Senate (or their designees).
				(17)The chairman and ranking minority member of
			 the Committee on Agriculture of the Senate (or their designees).
				(18)The chairman and ranking minority member of
			 the Committee on Banking, Housing, and Urban Affairs of the Senate (or their
			 designees).
				(19)The chairman and
			 ranking minority member of the Committee on Homeland Security and Governmental
			 Affairs of the Senate (or their designees).
				(c)Leadership
				(1)ChairThe
			 members of the Joint Select Committee who represent the majority political
			 party shall designate one of those members to serve as chair of the Joint
			 Select Committee.
				(2)Vice
			 chairThe members of the
			 Joint Select Committee who represent the minority political party shall
			 designate one of those members to serve as vice-chair of the Joint Select
			 Committee.
				(d)VacanciesA
			 vacancy in the membership of the Joint Select Committee shall not affect the
			 power of the remaining members to execute the functions of the Joint Select
			 Committee, and shall be filled in the same manner as in the case of the
			 original appointment.
			5.Powers
			(a)Hearings and
			 Other ActivitiesFor the
			 purpose of carrying out its duties, the Joint Select Committee may hold such
			 hearings and undertake such other activities as the Joint Select Committee
			 determines to be necessary to carry out its duties, whether the Congress is in
			 session, has recessed, or has adjourned.
			(b)Obtaining
			 Information
				(1)Authority to use
			 subpoenasThe Joint Select
			 Committee may require by subpoena the attendance of such witnesses and the
			 production of such books, papers, and documents, as it considers
			 appropriate.
				(2)ProceduresSubpoenas may be issued over the signature
			 of the chair of the Joint Select Committee or of any member designated by the
			 chair or by the Joint Select Committee to the extent the chairman or such
			 member is authorized by a majority of the joint committee to issue such
			 subpoenas, and may be served by any person designated by such chairman or
			 member.
				(c)Access to
			 Legislative Branch ServicesThe Joint Select Committee shall have
			 access to the services of the Government Accountability Office, the
			 Congressional Budget Office, and the Congressional Research Service in the same
			 manner and under the same terms and conditions as any standing committee of the
			 House of Representatives or Senate.
			(d)Adoption of
			 RulesNot later than 30 days after all of its members have been
			 appointed, the Joint Select Committee shall adopt rules governing its
			 operations and shall submit such rules to the Clerk of the House of
			 Representatives and Secretary of the Senate for publication in the
			 Congressional Record.
			6.Staff; Travel
			(a)Appointment of
			 Staff
				(1)In
			 generalThe Joint Select Committee may appoint, prescribe the
			 duties and responsibilities of, and fix the pay of such personnel as the chair
			 and vice chair consider appropriate to assist the Joint Select Committee in
			 carrying out its duties, except that no individual appointed under this
			 authority may receive pay at a rate greater than the highest annual rate of pay
			 which may be paid under level V of the Executive Schedule under section 5316 of
			 title 5, United States Code.
				(2)Allocation of
			 appointmentsOf the full-time equivalent personnel positions
			 appointed under this subsection—
					(A)50 percent shall
			 be appointed by the chair (with the concurrence of the vice chair); and
					(B)50 percent shall
			 be appointed by the vice chair (with the concurrence of the chair).
					(3)Detail of
			 Federal employeesUpon the joint request of the chair and vice
			 chair, the head of any Federal agency or of any office in the legislative
			 branch is authorized to detail, without reimbursement, any of the personnel of
			 such agency or office to the Joint Select Committee to assist the Joint Select
			 Committee in carrying out its duties.
				(b)Reimbursement of
			 Travel ExpensesSubject to
			 the rules adopted by the Joint Select Committee pursuant to section 5(d), the
			 chair and vice chair may reimburse members and staff of the Joint Select
			 Committee for travel, subsistence, and other necessary expenses incurred in the
			 performance of their duties and responsibilities for the Joint Select
			 Committee, other than expenses in connection with any meeting of the Joint
			 Select Committee, or any subcommittee thereof, held in the District of
			 Columbia.
			7.Funding
			(a)VouchersPayments
			 for expenses of the Joint Select Committee shall be made using vouchers
			 authorized by the Joint Select Committee, signed by the chair and vice chair of
			 the Joint Select Committee, and approved in a manner directed by the Committee
			 on Rules and Administration of the Senate and the Committee on House
			 Administration of the House of Representatives.
			(b)Source of
			 FundsThere are authorized to be appropriated not more than
			 $7,000,000 for the operation of the Joint Select Committee, of which—
				(1)50 percent shall
			 be derived from the applicable accounts of the House of Representatives;
			 and
				(2)50 percent shall
			 be derived from the contingent fund of the Senate.
				8.Termination
			(a)Termination
			 DateThe Joint Select
			 Committee shall terminate 30 days after filing the report required under
			 section 3 or upon the expiration of the 1-year period which begins on the date
			 of the adoption of this resolution, whichever occurs earlier.
			(b)Transfer of
			 RecordsUpon termination of the Joint Select Committee, the
			 records of the Joint Select Committee shall be transferred jointly to, and held
			 jointly by, the Clerk of the House of Representatives and Secretary of the
			 Senate.
			
